J-S52001-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                          Appellee

                     v.

CHRISTOPHER W. JACKSON,

                          Appellant                 No. 429 WDA 2011


            Appeal from the Judgment of Sentence January 19, 2011
                In the Court of Common Pleas of Greene County
              Criminal Division at No(s): CP-30-CR-0000135-2009


BEFORE: SHOGAN, OLSON, and WECHT, JJ.

MEMORANDUM BY SHOGAN, J.:                     FILED SEPTEMBER 16, 2015

     Appellant, Christopher W. Jackson, appeals from the judgment of

sentence entered on January 19, 2011, in the Greene County Court of

Common Pleas. Appellant’s counsel has filed a petition seeking to withdraw

his representation and a brief pursuant to Anders v. California, 386 U.S.
738 (1967), and Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009),

which govern a withdrawal from representation on direct appeal. Appellant

has filed a response to counsel’s petition to withdraw. After careful review,

we grant counsel’s petition to withdraw and affirm Appellant’s judgment of

sentence.

     On July 22, 2009, the trial court accepted Appellant’s guilty plea to one

count of aggravated assaulted in connection with Appellant striking an

employee at SCI Greene while Appellant was incarcerated at that institution
J-S52001-15


on separate charges.     On that same day, July 22, 2009, the trial court

imposed a sentence of two and one-half to ten years of imprisonment plus

fines, costs, fees, and restitution.    On January 19, 2011, the trial court

entered an amended order, which was identical to the July 22, 2009

sentencing order, but it eliminated the requirement that Appellant was to

pay fines and restitution. This timely appeal followed.

      Before we address the question raised on appeal, we first must resolve

appellate counsel’s request to withdraw. Commonwealth v. Cartrette, 83
A.3d 1030 (Pa. Super. 2013) (en banc). There are procedural and briefing

requirements imposed upon an attorney who seeks to withdraw on appeal.

The procedural mandates are that counsel must:

      1) petition the court for leave to withdraw stating that, after
      making a conscientious examination of the record, counsel has
      determined that the appeal would be frivolous; 2) furnish a copy
      of the brief to the defendant; and 3) advise the defendant that
      he or she has the right to retain private counsel or raise
      additional arguments that the defendant deems worthy of the
      court’s attention.

Id. at 1032 (citation omitted).

      In this case, counsel has satisfied those directives. Within his petition

to withdraw, counsel averred that he conducted an examination of the

record. Following that review, counsel concluded that the present appeal is

wholly frivolous.   Counsel sent Appellant a copy of the Anders brief and

petition to withdraw, as well as a letter, a copy of which is attached to the




                                       -2-
J-S52001-15


petition to withdraw. In the letter, counsel advised Appellant that he could

represent himself or that he could retain private counsel to represent him.

      We now examine whether the brief satisfies the Supreme Court’s

dictates in Santiago, which provide that

      in the Anders brief that accompanies court-appointed counsel’s
      petition to withdraw, counsel must: (1) provide a summary of
      the procedural history and facts, with citations to the record; (2)
      refer to anything in the record that counsel believes arguably
      supports the appeal; (3) set forth counsel’s conclusion that the
      appeal is frivolous; and (4) state counsel’s reasons for
      concluding that the appeal is frivolous. Counsel should articulate
      the relevant facts of record, controlling case law, and/or statutes
      on point that have led to the conclusion that the appeal is
      frivolous.

Cartrette, 83 A.3d at 1032 (quoting Santiago, 978 A.2d at 361).

      Counsel’s brief is compliant with Santiago. It sets forth the history of

this case and outlines pertinent case authority. We thus conclude that the

procedural and briefing requirements for withdrawal have been met.

      The sole issue on appeal involves the trial court’s amendment of

Appellant’s judgment of sentence. Appellant’s Brief at 9. In his pro se letter

responding to counsel’s petition to withdraw, Appellant assails the legality of

the amended sentencing order and alleges fraud.               Letter, 7/31/15.

However, as pointed out by counsel, Appellant fails to recognize that the

amended sentencing order is in his favor and clarifies that Appellant is not

required to comply with an errant entry in his initial judgment of sentence

that directed the payment of costs, fines, fees, and restitution.




                                     -3-
J-S52001-15


      Ordinarily, a court may not modify an order after the passage of thirty

days. See 42 Pa.C.S. § 5505 (“Except as otherwise provided or prescribed

by law, a court upon notice to the parties may modify or rescind any order

within 30 days after its entry, notwithstanding the prior termination of any

term of court, if no appeal from such order has been taken or allowed.”).

Notwithstanding section 5505, a court retains its inherent power to correct

patent mistakes in its orders even after the passage of thirty days.

Commonwealth v. Holmes, 933 A.2d 57, 64-65 (Pa. 2007) (citing

Commonwealth v. Cole, 263 A.2d 339 (Pa. 1970)).

      Here, there was no indication in the record that any fines or restitution

were to be imposed. Yet, the written sentencing order, entered following the

trial court’s acceptance of Appellant’s guilty plea and imposition of a

sentence of thirty to 120 months of incarceration, included the following

language: “It is further ORDERED that all your costs, fines, fees, and

restitution must be paid within fifteen (15) days of today’s date.”

Sentencing Order, 7/22/09. Almost eighteen months later, the trial court,

on its own motion, removed the fines, fees, and costs requirement from

Appellant’s judgment of sentence.     Amended Sentencing Order, 1/19/11.

Thus, we agree with counsel’s summation that the trial court did not impose

fines or restitution despite the language in the initial order, the trial court

corrected this error in the January 19, 2011 order, the amended order favors




                                     -4-
J-S52001-15


Appellant, and it clearly eliminates any fine or restitution. Anders Brief at

15.

       After review, we conclude that Appellant’s challenge to the amended

sentencing order is wholly frivolous.          The trial court had the authority to

correct the mistaken imposition of fines and restitution, and the resulting

amended      order    was    in   Appellant’s    favor.    Additionally,   we   have

independently reviewed the record in order to determine whether there are

any non-frivolous issues present in this case. Commonwealth v. Harden,

103 A.3d 107, 111 (Pa. Super. 2014). Having concluded that there are no

meritorious issues, we grant Appellant’s counsel permission to withdraw, and

we affirm the judgment of sentence.1

       Petition of counsel to withdraw is granted.          Judgment of sentence

affirmed.




____________________________________________


1
  Counsel surmises that Appellant’s actual grievance is with withdrawals
from his prison account by the Department of Corrections. Petition to
Withdraw/Letter to Appellant, 6/16/15, at 2. To the extent that there may
be an issue with deductions from Appellant’s prison account, that is, as
counsel notes, an administrative matter and one not properly challenged in
an appeal from the judgment of sentence.            We offer no opinion on
deductions from Appellant’s account, and our decision today is entered
without prejudice to Appellant’s ability to pursue an administrative remedy in
a proper proceeding.



                                           -5-
J-S52001-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/16/2015




                          -6-